=_—

s

. : Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Pa “f 4 3 IS

EOI Tmmons

IN THE DISTRICT COURT OF OKLAHOMA COUNTY) § FILED IN DISTRICT COURT
STATE OF OKLAHOMA OKLAHOMA COUNTY

 

JUL = 2 2020
RICK WARREN
COURT CERN
34

“="0y 9090-3075

BILLY D. “RUSTY” RHOADES III, an individual;
MEGAN L. SIMPSON, an individual; and
MICHAEL S. HARRELL, an individual;

 

Plaintiffs,
vs.

)

)

)

)

)

)

)

THE STATE OF OKLAHOMA ex rel GOVERNOR )
KEVIN STITT; }
THE STATE OF OKLAHOMA ex rel THE )
OKLAHOMA DEPARTMENT OF PUBLIC SAFETY; )
KEVIN STITT, an individual; )
CHIP KEATING, an individual; )
JASON NELSON, an individual; and )
JOE CLARO, an individual, )
)

)

ATTORNEY LIEN CLAIMED
JURY TRIAL DEMANDED

Defendants.
PETITION

COME NOW the Plaintiffs, Billy D. “Rusty” Rhoades, Megan Simpson, and Michael Harrell,

and for their causes of action, hereby state and offer the following:
JURISDICTION AND VENUE

1. At all pertinent times, Plaintiff Billy D. “Rusty” Rhoades Ill was, and is currently, a
resident of Oklahoma County, State of Oklahoma.

2. At all pertinent times, Plaintiff Megan L. Simpson was, and is currently, a resident
of Garfield County, State of Oklahoma.

3. At all pertinent times, Plaintiff Michael S. Harrell was, and is currently, a resident
of Sequoyah County, State of Oklahoma.

4, Defendant State of Oklahoma ex rel The Department of Public Safety is a State

Agency located and operating in Oklahoma County, State of Oklahoma.
Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Page 2 of 32

5. Defendant State of Oklahoma ex re! Governor Kevin Stitt is the Office of the Chief

Executive Officer of the State of Oklahoma, located and operating in Oklahoma County, State of

Oklahoma.

6. Defendant Kevin Stitt, an individual, currently resides in Oklahoma County, State
of Oklahoma.

7. Defendant Chip Keating, an individual, currently resides in Oklahoma County,
State of Oklahoma.

8. Defendant Jason Nelson, an individual, currently resides in Oklahoma County,
State of Oklahoma.

9. Defendant Joe Claro, and individual, currently resides in Oklahoma County, State
of Oklahoma.

10. All or substantial parts of the actions or omissions giving rise to this action
occurred in the geographical boundaries of Oklahoma County, State of Oklahoma, and therefore
this court has jurisdiction over these matters and is the proper venue for this action.

11. Plaintiffs’ actions are presented pursuant to 42 U.S.C. §1983, and the Due Process
Clause of the Fourteenth Amendment, and therefore this court has subject matter jurisdiction
over the claims presented herein.

12. Plaintiffs also present actions pursuant to the Oklahoma Governmental Tort
Claims Act, 51 0.S. §151, et seq., and therefore this court has subject matter jurisdiction over the

claims presented herein.
Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Page 3 of 32

ALLEGATIONS OF FACTS
A. OKLAHOMA DEPARTMENT OF PUBLIC SAFETY AND REAL ID

13. The Oklahoma Department of Public Safety is a State Agency, organized under 47
O.S. §2-101, et seq.

14. Under Oklahoma Statutes, Title 47, Section 2-102(A)(1), the Department of Public
Safety “shall be under the control of an executive officer to be known as the ‘Commissioner of
Public Safety’, who shall be appointed by the Governor with the advice and consent of the Senate.
See 47 O.S. §2-102.

15. Under Oklahoma Statutes, Title 47, Section 2-104, the Commissioner of DPS is the
sole officer responsible for the appointment of the Chief of Administration for DPS and “such
other deputies, subordinates, officers, investigators and other employees as may be necessary
to implement the provisions of [Title 47].” See 47 0.5. §2-104.

16. Under Oklahoma Statues, Title 47, Section 2-105, the Commissioner of Public
Safety alone shall have authority to appoint the Chief of the Oklahoma Highway Patrol. See 47
O.S. §2-105.

17. There is no statutory authority or role for the Secretary of Public Safety, or any
cabinet officer, in hiring, firing, or oversight of the Commissioner of Public Safety and/or the Chief
of the Oklahoma Highway Patrol.

18. There is no statutory authority or role for the Governor of the State of Oklahoma,
in appointing, hiring, or termination of the Chief of the Oklahoma Highway Patrol under 47 O.S.

§2-105.
Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Page 4 of 32

19. Under Oklahoma Statutes, Title 47, Section 2-108, the Commissioner of DPS is
vested with the power and charged with the duty of “observing, administering, and enforcing the
provisions of this title and of all laws regulating the operation of vehicles or the use of the
highways, the enforcement and administration of which are vested in the Department of Public
Safety, and the Commissioner may appoint any employee of the Department to serve as the
personal representative of the Commissioner for the purpose of fulfilling any such duty.” See 47
O.S. §2-108.

20. Under Oklahoma Statutes, Title 47, Section 2-108, the Commissioner of DPS is
authorized by the State of Oklahoma to adopt and enforce such rules as may be necessary to
carry out the provisions of Title 47 of the Oklahoma Statutes associated with the operations of
the Department of Public Safety and its mission.

21. Under Oklahoma Statutes, Title 47, Section 2-117, the Commissioner of Public
Safety and each officer of DPS, as designated and commissioned by the Commissioner, have the
“powers and authority...and the right and power to investigate and prevent crime and enforce
the criminal laws of the State of Oklahoma.” See 47 0.5. §2-117.

22. Under Oklahoma Statutes, Title 47, Section 2-117, the officers of DPS have the
authority, responsibilities, powers, and duties that include, but are not limited to the following:

1) To enforce the laws regulating use of highways;

2) To enforce inspection of motor vehicles or trailers traveling on the highways;
3) To enforce the laws of the state relating to registration and licensing of vehicles;
4) To enforce the laws relating to the operation and use of vehicles on highways;

5) To enforce and prevent the violation of laws relating to size, weight, and speed
of commercial motor vehicles and all laws designed for the protection of the
Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Page 5 of 32

highway pavements and structures on such highways;
6) To investigate and report to the Corporation Commission and the Oklahoma
Tax Commission violation of their rules and the laws governing the

Transportation companies;

7) To investigate incidents involving an employee of the Department, when such
incidents are related to the performance of the duties of the employee

See 47 0.8. §2-117(B).

23. in 2005, thirteen years prior to the election of Governor Stitt, the Federal
government of the United States passed the Real ID Act of 2005, which established new security
standards for state-issued IDs for limited federal purposes.

24. Since 2005, the State of Oklahoma has not met the requirements set forth under
the Real 1D Act of 2005, including failures under two prior governors, Governor Brad Henry and
Governor Mary Fallin.

25. At the time Plaintiffs entered into their position with DPS, and at the time Kevin
Stitt became Governor of the State of Oklahoma, efforts to bring Oklahoma into compliance with
Real ID Act requirements were ongoing and on track.

B. THE PARTIES

26. On November 10, 2017, Governor Mary Fallin appointed Plaintiff Rhoades to the
position of Commissioner of the Department of Public Safety, and Plaintiff Rhoades was
subsequently approved by the Senate of the State of Oklahoma.

27. Upon taking office, Plaintiff Rhoades, acting as Commissioner of the Department
of Public Safety, selected and appointed Plaintiff Harrell into the position of Chief of Patrol of the

Oklahoma Highway Patrol on or about December 1, 2017.
Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Page 6 of 32

28. As Commissioner of the Oklahoma Department of Public Safety, Plaintiff Rhoades
selected and appointed Plaintiff Simpson into the position of General Counsel for DPS on July 23,
2018. He then promoted her into the position of Assistant Commissioner of DPS/Chief of
Administration, while she remained General! Counsel, on February 4, 2019.

29. In 2018, Defendant Stitt was a candidate for Governor of the State of Oklahoma,
and he was elected into that position on November 6, 2018, but did not take office unti! January
14, 2019.

30, Upon his election as Governor of Oklahoma, Defendant Stitt selected and
appointed Chip Keating as the Secretary of Public Safety, a volunteer position without legislative
authority to take any employment action in regard to any state employee.

31. Prior to the time Plaintiff Simpson became General Counsel for DPS, Defendant
Claro was Acting Deputy General Counsel, and was later an attorney employed within the DPS
Legal Department assigned to work on the Civil Asset Forfeiture Program.

32. At all pertinent times Defendant Jason Nelson was the Deputy Cabinet Secretary
for Public Safety.

C. EXPOSURE OF THE CIVIL ASSET FORFEITURE PROGRAM

33. On August 8, 2018, Plaintiff Simpson met with Myriah Downs, Assistant General
Counsel for DPS.

34, Prior to August 8, 2018, Plaintiff Simpson met with Doug Young, the Director of
Driver Compliance and Acting General Counsel (at the time) of DPS and Defendant Claro, who at
the time was the Senior Attorney and Acting Deputy General Counsel, and neither had mentioned

any issue or problem with the civil asset forfeiture program.
Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Page 7 of 32

35. During her August 8, 2018 meeting with Downs, Plaintiff Simpson inquired about
Downs’ interest in the position of DPS Legal asset forfeiture attorney.

36. In response to Plaintiff Simpson’s inquiry, Downs informed her of significant
ethical and legal issues that Downs had observed in association with the civil asset forfeiture
program.

37. in addition, Downs informed Plaintiff Simpson that she had written a
memorandum detailing and reporting on the legal and ethical issues associated with the civil
asset forfeiture program and told Plaintiff Simpson she produced the memorandum to Young
and Defendant Claro, and that neither had advanced her concerns.

38. Downs further informed Plaintiff Simpson that both Young and Defendant Claro
explicitly told Downs and Christa Alderman, Assistant General Counsel, to continue litigating civil
asset forfeiture cases despite serious legal deficiencies that violated the constitutional rights of
citizens of the United States and the State of Oklahoma to due process in the deprivation of their
property by a state actor under the Fifth and Fourteenth Amendments to the Constitution of the
United States and the Oklahoma Constitution, as well as potential liability under 42 U.S.C. §1983,
the Oklahoma Constitution, and the Oklahoma Governmental Tort Claims Act.

39. In addition, Downs reported to Plaintiff Simpson that both Young and Defendant
Claro affirmatively blocked efforts to advance concerns about the legal and ethical problems
associated with the civil asset forfeiture program.

40. In response to Downs’ reports to Plaintiff Simpson, Simpson instructed Downs to
meet with Alderman and update the original memorandum to include the names of every person

they had told about the legal and ethical issues, as well as any information since the original
Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Page 8 of 32

memorandum was created, and to submit a copy of the updated memorandum to Plaintiff
Simpson.

41. Upon learning of Downs’ report and memorandum, Plaintiff Simpson had serious
concerns that DPS and the State of Oklahoma was potentially exposed to and liable for damages
to citizens for violation of their rights under the law.

42. Onthe same day and following her meeting with Downs, Plaintiff Simpson spoke
with Christa Alderman, an attorney for DPS, and without prompting from Simpson, Alderman
confirmed Downs’ report.

43. — At the time she spoke to Plaintiff Simpson, Alderman’s chain of command required
her to report directly to Defendant Claro, and in fact she was the only attorney who did report
directly to Defendant Claro. Because of this chain of command, Alderman was concerned that
Defendant Claro would retaliate against her for reporting his failure to respond to, and perhaps
hide, complaints about the legality and ethical violations associated with the civil asset forfeiture
program and the report made by Downs. Simpson assured Alderman that she would be protected
from retaliation by Claro, consistent with the public policy of the State of Oklahoma to protect
against retaliation, if she was reporting accurate information.

44, On August 9, 2018, Downs and Alderman submitted the memorandum detailing
legal and ethical issues in the civil asset forfeiture program to Plaintiff Simpson.

45. |The memorandum produced to Plaintiff Simpson detailed a meeting held on May
17, 2018, in which Downs reported that there had been failure to effectuate proper service in
the majority of asset forfeiture cases filed by DPS. Plaintiff Simpson confirmed later that DPS was

in possession of only nine (9) return receipts confirming proper service. Despite this
: Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Page 9 of 32

circumstance, no action had been taken to remedy the rights of citizens or to report DPS’
potentially significant exposure to liability under state and federal law.

46. The Downs-Alderman memorandum also indicated that following the May 17,
2018, meeting, Downs and Alderman began preparing appropriate pleadings to correct the
deficiencies in the civil asset forfeiture files, but Defendant Claro ordered them both to cease aif
work on the asset forfeiture files.

47. in addition, the Downs-Alderman memorandum reported that Alderman had
expressed grave concerns regarding one asset forfeiture case on June 12, 2018, and was
instructed not to dismiss the matter. Following such instruction, Alderman prepared another
memorandum on July 3, 2018, detailing the legal and ethical issues associated with that particular
case and provided copies of the memorandum again to Young and Defendant Claro on July 3,
2018. Alderman was again ordered not to dismiss the case and to continue to proceed with
seeking the civil asset forfeiture.

48. In response to the Downs-Alderman memorandum and the revelations about the
actions of Young and Defendant Claro, Plaintiff Simpson began an audit of the civil asset
forfeiture cases within her office, the DPS Legal Division.

49. Plaintiff Simpson’s audit revealed significant oversight of the civil asset forfeiture
cases by both Young and Claro, as well as disturbing violations of citizens’ rights and mishandling
of civil asset forfeiture cases that exposed DPS to significant liability.

50. _ In addition to other cases, Simpson identified one case that began in 2004, in
which DPS and the District Attorney of Canadian County declined any action, but had not

returned nearly $18,000 to its rightful owner for nearly fourteen years.
Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Page 10 of 32

51. On October 29, 2018, Plaintiff Simpson submitted a memorandum to Plaintiff
Rhoades, in which she detailed her discovery and corresponding audit of the issues raised in the
Downs-Alderman memo, and recommended the termination of Young and Claro.

52. In response to the October 29, 2018, memorandum, Plaintiff Rhoades instructed
Troop Z to investigate the issues raised within the civil asset forfeiture program by the Downs-
Alderman memorandum.

53. The investigation revealed not only wrongdoing by Young and Defendant Claro,
but it also revealed that the Asset Forfeiture Coordinator, Stephanie Ware, was involved in
embezzlement of seized funds, for which she was ultimately charged and convicted in Oklahoma
County.

S4. Advancement of the information regarding the unlawful and unethical actions
within the civil asset forfeiture program, and the resulting investigation into the reports of Downs
and Alderman threatened a source of income for law enforcement and for the State of Oklahoma
by hindering the ability of DPS to collect and/or maintain seized money or assets.

55.  Oninformation and belief, Plaintiffs assert that following their termination, civilly
forfeited asset funds were used to supplement and/or pay for State of Oklahoma compliance
with the requirements of the REAL ID Act, which would not have happened if Plaintiffs’ efforts to
rectify the rights of citizens and return unlawfully/unethically seized funds to the proper owners

had continued.

10
Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Page 11 of 32

D. BLACKMAIL BY TROY GERMAN AND SUBSEQUENT INVESTIGATION

56. In August and September 2018, prior to the election of Defendant Stitt as
Governor of the State of Oklahoma, Captain Troy German of OHP attempted to blackmail Plaintiff
Rhoades in an attempt to be promoted.

57. As part of his effort to blackmail Plaintiff Rhoades, Captain German asserted on
multiple occasions, directly to Plaintiff Rhoades, that he would reveal falsified assertions of
tampering with the OHP promotional process, including allegations that Plaintiff Harrell had
shared test questions with Brian Orr, an OHP trooper being considered for promotion and who
spent years as the primary on-field and game day bodyguard for University of Oklahoma football
coach Bob Stoops, giving him some level of recognition among the general population.

58. German made the blackmail threats to Plaintiff Rhoades on August 21, 2018, in
Rhodes’ office, again on September 11, 2018, at Charleston’s restaurant in North Oklahoma City,
and again on September 28, 2018, at Starbuck’s located near Tinker Air Force Base.

59. On September 28, 2018, at a meeting at Starbuck’s, German for the third time told
Plaintiff Rhoades that German had allegedly “damaging information,” and that he wanted
Plaintiff Rhoades to help him get promoted.

60. At the Starbuck’s meeting, German physically produced a piece of paper to
Plaintiff Rhoades, upon which he listed a number of directives that he demanded Plaintiff
Rhoades perform.

61. As part of his blackmail demands, German wanted Plaintiff Rhoades to promote
two new majors, and to open the positions, schedule and hold testing, and complete the

promotions of German and at least one other associate or colleague of German. Plaintiff Rhoades

11
Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Page 12 of 32

told German in response that he was not going to create two positions that OHP did not have
available, or need, and returned the note to German.

62. On November 13, 2018, Plaintiff Rhoades reported the blackmail attempt to
Plaintiff Simpson.

63. On the same date, Plaintiff Simpson began an inquiry into the report, by
interviewing Plaintiff Rhoades, interviewing Brian Orr, interviewing Plaintiff Harrell, and
providing electronic information to Matt Gottschalk of Troop Z, for purposes of opening an
investigation.

64. On November 20, 2018, Troop Z formally began an investigation into the blackmail
allegation against German. Plaintiff Rhoades instructed Captain Jason Holt of Troop Z to report
directly to Simpson regarding the investigation, as she was General Counsel. As General Counsel,
Plaintiff Simpson instructed Captain Jason Holt of Troop Z to not reveal any information about
the investigation to Rhoades or Harrell to protect the integrity of the investigation, and to
investigate not only the blackmail allegation, but any indication of wrongdoing on the part of any
person within OHP or DPS, related to the promotional process, to include German, Orr, Plaintiff
Rhoades, and Plaintiff Harrell. As part of his charge, he was instructed to, and given freedom to,
investigate any lead of wrongdoing or criminal activity to its conclusion, as an effort to identify
and discipline any corrupt element within the OHP.

65. Troop Z of the Oklahoma Highway Patrol is the internal criminal investigation unit
of OHP and DPS, and it opened its criminal investigation pursuant to 47 O.S. §2-117.

66. Asa feature of Troop Z's investigation into the allegations of blackmail by Trooper

German against Plaintiff Rhoades, Troop 2 did exclude Plaintiffs Rhoades and Harrell from any

12
Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Page 13 of 32

involvement or oversight of the investigation in order to ensure a thorough, fair investigation,
free of influence by administrators over OHP or DPS.

67. On or about December 17, 2018, Trooper Troy German met with Trooper Michael
Wallace of Troop Z as part of the Troop Z investigation. During that interview, German admitted
that on multiple occasions he met with Plaintiff Rhoades, submitted a list of demands to Plaintiff
Rhoades, and threatened to contact “the Oklahoma State Bureau of Investigation (OSBI), the OHP
Command Staff, the House and Senate of Okiahoma, the media, and anyone who could ‘help
effect change” if Rhoades did not meet his demands and do so on a timeline that German
demanded.

68. On or about December 17, 2018, prior to meeting with Trooper Wallace, German
called his supervising officer, Major Jack McCoy, who informed German that he had called
German to the DPS campus that day to serve German with a notice that he was being placed on
administrative leave with pay, pending the investigation.

69. After speaking with McCoy, German traveled from the DPS campus in his assigned
OHP unit to the home of Captain Tim Tipton. There, German asked Captain Tipton to keep and
hide German’s personal cell phone before German returned to the DPS campus to be interviewed
by Trooper Wallace.

70. On December 17, 2018, Captain Tim Tipton of OHP did keep and hide German’s
personal cell phone in what is believed an effort to hide evidence and interfere with an
investigation into the actions of Troy German by Troop Z.

71. Based upon Troop Z tracking of German’s OHP unit to the home of Captain Tim

Tipton, Troop Z obtained a search warrant to search Tipton’s home to search for German’s phone.

13
Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Page 14 of 32

72. Prior to executing the warrant, Captain Holt of Troop Z advised Tipton that a
warrant was forthcoming and he should come to DPS campus voluntarily and bring the phone,
which he did.

73. The same day, Captain Holt interviewed Tipton about his involvement in the effort
to blackmail commissioner Rhoades and interfere with the OHP promotional process.

74, During the interview of Tipton, Captain Holt gained additional information about
further criminal and administrative violations, and Captain Tipton was also placed on
administrative leave because of that information and his efforts to interfere with the
investigation by hiding German’s personal phone.

75. in addition, as a result of the Troop Z investigation, Trooper Holt reported to
Plaintiff Simpson that Major Jack McCoy as well as Captain Tim Tipton were involved in activities
that violated OHP/DPS policies, and that they were associated with Captain German’s efforts to
blackmail Plaintiff Rhoades. As a result of this report, McCoy and Tipton were placed on
administrative leave pending further investigation into their activities.

76.  OnJanuary 18, 2019, Defendant Stitt ordered an independent investigation of the
Troop Z investigation, which began a second investigation by the Office of the Oklahoma Attorney
General.

77. The Attorney General’s investigation resulted in a grand jury proceeding into the
actions of Troy German.

78. On February 15, 2019, as a result of the Troop Z investigation and grand jury
probe, the grand jury returned an indictment against Captain German, ultimately charging him

with one count of blackmail.

14
Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Page 15 of 32

79, On or about the same date Captain German was indicted, the Oklahoma Attorney
General’s Office asked DPS/OHP administrators to place any further administrative actions on
hold during the pendency of the German criminal matter, with which DPS/OHP administrators
complied.

80. On June 28, 2019, the Attorney General’s Office dismissed the blackmail case
against German, despite his admission he attempted to blackmail Plaintiff Rhoades, and the
matter was dismissed without the request of or approval by any of the Plaintiffs, who served as
the head of the agency and the OHP.

81. At the time the Attorney General’s Office dismissed the criminal case against
German, the Plaintiffs resumed their review of the Troop Z investigation and further investigation
of the additional matters discovered which involved both Major Jack McCoy and Captain Tim
Tipton, as well as other individuals involved in violations of law and policy. This investigation
included members of the patrol in command staff of the OHP.

E. EXPOSURE OF CORRUPTION WITHIN OHP AND DPS

82. Following his election to the position of Governor, Defendant Stitt selected
Defendant Keating to be the Secretary of Public Safety, a volunteer advisory position that has no
statutory authority.

83. In January 2019, Defendant Stitt re-appointed Plaintiff Rhodes into the position of
Commissioner of DPS, but withheld the appointment from Senate confirmation proceedings
pending external review of the Troop Z investigation.

84. On February 15, 2019, a grand jury indicted Troy German for a single count of

blackmail. This matter was filed in Oklahoma County District Court, Case No.: CF-2019-713.

15
Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Page 16 of 32

85. Upon completion of the grand jury probe, and after the grand jury indicted
Captain German, Defendant Stitt announced the re-appointment of Plaintiff Rhoades into the
position of Commissioner of DPS, on or about February 22, 2019.

86. The re-appointment of Plaintiff Rhoades into the position of Commissioner of DPS
on or about February 22, 2019, indicates that as of that date, Defendant Stitt did not have
concerns related to the leadership of the agency, any delays with REAL ID, or any of the Plaintiffs
working in the positions they held at the time.

87.  Asof February 22, 2019, Defendant Stitt, or anyone from his office or staff, did not
at any time, express any concerns to any of the Plaintiffs about the leadership of DPS or OHP, or
of any concerns he had associated with management of efforts to comply with the REAL ID Act.

88. At the time Defendant Stitt reappointed Plaintiff Rhoades, Defendant Stitt stated
“1 chose Commissioner Rhoades for his passion and commitment to the safety and protection of
the people of Oklahoma. His years of experience with the Oklahoma Highway Patrol and the
Department of Public Safety allow him to be a strong and effective leader.”

89. On March 6, 2019, the criminal charges against Captain Troy German were refiled
under Oklahoma District Court Case No.: CF-2019-967.

90. On or about June 21, 2019, Plaintiff Rhoades was in Atoka, Oklahoma at a Regional
Field Meeting and Fish Fry. While there, he was called by Defendant Keating, who informed
Rhoades he had just met with Oklahoma City Attorney Gary James and the General Counsel for
the Governor regarding the Troy German matter. He then demanded to meet with Plaintiff

Simpson and go through the ongoing investigative file, which he had no authority to do.

16
Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Page 17 of 32

91. Seven days later, on June 28, 2019, without request of or approval by Plaintiffs,
including the victim of the blackmail attempt, Plaintiff Rhoades, as the administration of OHP and
DPS, the criminal charges against Captain Troy German were dismissed, and prosecutors
represented to the court that the dismissal was “at the request of the State.”

92. At no time did Plaintiff Rhoades, or Plaintiffs Simpson or Harrell, ever express to
any prosecutor, or any officer or staff member of the Oklahoma Attorney General’s Office or the
Governor's Office that they no longer desired to prosecute the criminal charges against Captain
Troy German.

93. On or about June 28, 2019, the Oklahoma Attorney General’s Office released a
statement to the media in which it indicated that charges had been dismissed against Captain
Troy German “at the request of the Oklahoma Highway Patrol,” and that “the OHP determined
that [dismissal of charges against German] was in the best interests of the agency.”

94, Plaintiffs deny OHP or DPS ever requested dismissal of charges against Captain
German, and that the statement issued by the Attorney General’s Office suggesting otherwise
was not accurate or vetted with DPS/OHP administration.

95. As noted above, following the dismissal of charges against Captain German, and
the conclusion of the criminal matter against him, Plaintiff Simpson instructed Trooper Holt to
continue his investigation into other violations of policy and/or law that had been identified in
the Troop Z investigation that began with the report of blackmail by Captain German.

96. Thereafter, on August 17, 2019, Defendant Keating emailed employees and
officials of DPS and demanded, without any authority to do so, that Plaintiffs cease their activities

required by Oklahoma law, and take no further action in support of their statutory duties under

17
Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Page 18 of 32

Oklahoma law, commanding them to immediately stop any investigation into corruption and
unlawful behavior by Troopers inside the Oklahoma Highway Patrol. See 47 O.S. §2-117,.

97. There is no provision in the statutes of Oklahoma or any policy or procedure that
allows a cabinet secretary, or any person without authority, to intervene in, or access any,
investigation of a Trooper, the Oklahoma Highway Patrol, or any function of Troop Z, the
investigative arm of the Department of Public Safety.

98. Eleven days after the email from Defendant Keating, on Wednesday, August 28,
2019, Plaintiff Simpson terminated Joe Claro as Deputy General Counsel of DPS, in part due to his
involvement in mismanagement and/or covering up mismanagement of the civil asset forfeiture
program, described above.

99. On Thursday, August 29, 2019, during a meeting with DPS Human Resources
Representative Stephanie Dodd, Defendant Claro made the comments “I'll be back,” “What goes
around comes around,” and “There are other unapproved terminations the governor doesn’t
know about.” Claro made these comments in the presence of OHP Trooper Michael Patnode.

100. The next day, August 30, 2019, for the first time, Defendant Keating accused
Plaintiffs and DPS of not meeting benchmarks for REAL ID.

101. Plaintiffs assert that this concern over any alleged failure to meet the benchmarks
for REAL ID is pretextual for the actual unlawful reasons for their termination which happened
three days later, on a federal and state holiday so as to avoid media scrutiny and opportunity for
Plaintiffs to respond to the allegations.

102. Plaintiffs assert that upon his termination on August 28, 2019, Defendant Claro

immediately advanced false reports to Defendant Keating and/or Defendant Stitt, whether

18
Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Page 19 of 32

directly or through intermediaries, including Defendant Nelson, to suggest the REAL ID program

was not meeting its benchmarks, and that Defendants were also motivated in the termination of

Plaintiffs by the desire to interfere with and/or end investigations into the Oklahoma Highway

Patrol that were advanced by Plaintiffs and ongoing by Troop Z, consistent with 47 O.S. §2-117.
F. TERMINATION OF PLAINTIFFS

103. On September 2, 2019, Deputy Cabinet Secretary for Public Safety Jason Nelson
contacted Defendants Rhoades, Simpson, and Harrell by telephone and immediately told them
the telephone call was being recorded.

104. During the September 2, 2019 phone calls from Defendant Nelson, he informed
each Plaintiff that their credentials to both enter any DPS facility and to access the DPS computer
system had already been terminated prior to these calls.

105. The indication that Plaintiffs’ credentials had been terminated indicates Plaintiffs
had already been involuntarily terminated prior to the September 2, 2019 telephone call from
Defendant Nelson.

106. During his telephone call to the Plaintiffs, Defendant Nelson informed Plaintiffs
Rhoades and Harrell that they would no longer be employed by DPS and/or the State of
Oklahoma. Nelson informed Plaintiff Simpson that she had a choice to resign or be terminated,
and if no decision was made by 5pm, she would be terminated.

107. At approximately 5pm on September 2, 2019, Jason Nelson sent a text message

to Defendant Simpson and informed her that she had been terminated.

19
Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Page 20 of 32

108. At no time were Plaintiffs given any opportunity to remain employed with the
agency and any decision to end their employment was forced by Defendants in violation of their
rights.

109. Within ten days of the Plaintiffs’ termination, Major Jack McCoy and Captain Tim
Tipton were returned to full duty with the OHP.

110. Plaintiffs’ termination was motivated in substantial part by their efforts to comply
with their statutory duties and police power under the statutes governing the DPS and their
efforts to expose corruption by people associated with the OHP and/or DPS under those statutes,
as well as the criminal laws of the State of Oklahoma.

111. As noted above, none of the Defendants, including Defendant Stitt, have any
authority to terminate or replace the Chief of the Oklahoma Highway Patrol or the Chief of
Administration or other deputies to the Commissioner. See Oklahoma Statutes, Title 47, Sections
104 and 105.

112. Such terminations motivated by the Plaintiffs’ actions in conformity with the
statutes of the State of Oklahoma, and their efforts to eliminate corruption within OHP/DPS, are
in violation of the public policy of the State of Oklahoma.

113. Such terminations, enforced by parties without authority to do so are in violation
of the public policy of the State of Oklahoma.

114. Under Oklahoma Statutes, Title 47, Section 2-102 (D), “Any employee of the
Department of Public Safety appointed to the position of Commissioner shall have the ability to
return to the previous position of the employee without any loss of rights, privileges or benefits

immediately upon completion of the duties as Commissioner, provided the employee is not

20
Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Page 21 of 32

otherwise disqualified due to disciplinary reasons, termination of employment or inability to
effectively lead the agency.”

115. At the time Plaintiff Rhoades was removed from his position, he was not allowed
any option to return to his prior position, as required under 47 O.S. §2-102(D).

116. Plaintiff Rhoades was not provided any notice or opportunity to respond prior to
being foreclosed from returning to his prior position as required under 47 O.S. §2-102(D).

117. Under Oklahoma Statutes, Title 47, Section 2-105(A)(1), “A Chief of the Oklahoma
Highway Patrol Division...shall have a right of return to the highest classified commissioned
position within the Highway Patrol Division of the Department of Public Safety without any loss
of rights, privileges or benefits immediately upon completion of the duties in the unclassified
commissioned position.”

118. At the time Plaintiff Harrell was removed from his position he was not allowed any
option to return to his prior position, as required under 47 0.S. §2-105(A)(1).

119. Plaintiff Harrell was not provided any notice or opportunity to respond prior to
being foreclosed from returning to his prior position as required under 47 OS. §2-105(A)(1).

G. OKLAHOMA GOVERNMENTAL TORT CLAIMS ACT NOTICE REQUIREMENT

120. On or about October 7, 2019, the Plaintiffs submitted Governmental Tort Claims
Notices in regard to their claims in compliance with the Oklahoma Governmental Tort Claims Act,
51 0.8. §151, et seq.

121. On January 5, 2020, by operation of law, the Plaintiffs’ Tort Claims were denied

following ninety days after receipt of the Tort Claims by the State of Oklahoma.

21
Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Page 22 of 32

122. This action is filed within 180 days of the denial of the Plaintiffs’ Tort Claims, and

therefore the Plaintiffs’ tort claims are timely presented herein.
CAUSES OF ACTION
|. FIRST CAUSE OF ACTION — 42 U.S.C. §1983 (DUE PROCESS)

Plaintiffs adopt and incorporate paragraphs 1-122 above, as if fully set forth herein, and
in further support of their First Cause of Action offer the following:

123. The First Cause of Action is on behalf of Plaintiff Rhoades only, and is presented
against Defendants Stitt, Keating, Claro, and Nelson in their individual capacity.

124. Atall times described above, Defendants acted under color of state law.

125. Plaintiff Rhoades had a property interest in continued employment as set forth
under 47 O.S. §2-102, which conferred upon him a right against deprivation of such interest
without due process under the Fifth and Fourteenth Amendments to the United States
Constitution.

126. Defendants’ actions in depriving Plaintiff Rhoades of his expectation of continued
employment, and subsequent continued employment, were in violation of Plaintiffs due process
rights under the Fifth and Fourteenth Amendments to the United States Constitution.

127. Defendants’ actions described herein are the actual and proximate cause of
damages suffered by Plaintiff Rhoades, to which he is entitled to recover.

128. Plaintiff Rhoades is entitled to recover actual damages, including but not limited
to lost wages, future lost wages, lost benefits, future lost benefits, retirement and pension

benefits, and any other actual damage he can prove.

22
' Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Page 23 of 32

129. Plaintiff Rhoades is entitled to recover compensatory damages for emotional
distress and loss of his reputation, due to the actions of the Defendants.

130. Inaddition, the actions of the Defendants were reckless or callously indifferent to
the rights of the Plaintiff, and/or motivated by an evil intent, and Plaintiff Rhoades is therefore
entitled to recover punitive damages.

131. Plaintiff Rhoades seeks damages pursuant to this cause of action in excess of the
amount required for diversity jurisdiction pursuant to Section 1332 of Title 28 of the United
States Code. .

132. Plaintiff Rhoades is entitled to a reasonable attorney fee pursuant to 42 U.S.C.
§1988, should he prevail on his cause of action.

ll. SECOND CAUSE OF ACTION - OKLAHOMA CONSTITUTION, ARTICLE HI, SECTION VII
(DUE PROCESS)

Plaintiffs adopt and incorporate paragraphs 1-132 above, as if fully set forth herein, and
in further support of their Second Cause of Action offer the following:

133. The Second Cause of Action is on behalf of Plaintiff Rhoades only, and is presented
against Defendants Stitt, Keating, Claro, and Nelson in their individual capacity.

134. Atall times described above, Defendants acted under color of state law.

135. Plaintiff Rhoades had a property interest in continued employment as set forth
under 47 O.S. §2-102, which conferred upon him a right against deprivation of such interest
without due process under Article Il, Section VII of the Oklahoma Constitution.

136. Defendants’ actions in depriving Plaintiff Rhoades of his expectation of continued
employment, and subsequent continued employment, were in violation of Plaintiff's due process

rights under Article ll, Section Vil of the Oklahoma Constitution.

23
. Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Page 24 of 32

137. Defendants’ actions described herein are the actual and proximate cause of
damages suffered by Plaintiff Rhoades, to which he is entitled to recover.

138. Plaintiff Rhoades is entitled to recover actual damages, including but not limited
to lost wages, future lost wages, lost benefits, future lost benefits, retirement and pension
benefits, and any other actual damage he can prove.

139. Plaintiff Rhoades is entitled to recover compensatory damages for emotional
distress and loss of his reputation, due to the actions of the Defendants.

140. In addition, the actions of the Defendants were reckless or callously indifferent to
the rights of the Plaintiff, and/or motivated by an evil intent, and Plaintiff Rhoades is therefore
entitled to recover punitive damages.

441. Plaintiff Rhoades seeks damages pursuant to this cause of action in excess of the
amount required for diversity jurisdiction pursuant to Section 1332 of Title 28 of the United
States Code.

Ill. THIRD CAUSE OF ACTION — 42 U.S.C. §1983 (DUE PROCESS)

Plaintiffs adopt and incorporate paragraphs 1-141 above, as if fully set forth herein, and
in further support of their Third Cause of Action offer the following:

142. The Third Cause of Action is on behalf of Plaintiff Harrell only, and is presented
against Defendants Stitt, Keating, Claro, and Nelson in their individual capacity.

143. Atall times described above, Defendants acted under color of state law.

144. Plaintiff Harrell had a property interest in continued employment as set forth

under 47 0.5. §2-105, which conferred upon him a right against deprivation of such interest

24
Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Page 25 of 32

without due process under the Fifth and Fourteenth Amendments to the United States
Constitution.

145. Defendants’ actions in depriving Plaintiff Harrell of his expectation of continued
employment, and subsequent continued employment, were in violation of Plaintiff's due process
rights under the Fifth and Fourteenth Amendments to the United States Constitution.

146. Defendants’ actions described herein are the actual and proximate cause of
damages suffered by Plaintiff Harrell, to which he is entitled to recover.

147. _ Plaintiff Harrell is entitled to recover actual damages, including but not limited to
lost wages, future lost wages, lost benefits, future lost benefits, retirement and pension benefits,
and any other actual damage he can prove.

148. Plaintiff Harrell is entitled to recover compensatory damages for emotional
distress and loss of his reputation, due to the actions of the Defendants.

149. In addition, the actions of the Defendants were reckless or callously indifferent to
the rights of the Plaintiff, and/or motivated by an evil intent, and Plaintiff Harrell is therefore
entitled to recover punitive damages.

150. Plaintiff Harrell seeks damages pursuant to this cause of action in excess of the
amount required for diversity jurisdiction pursuant to Section 1332 of Title 28 of the United
States Code.

151. Plaintiff Harrell is entitled to a reasonable attorney fee pursuant to 42 U.S.C.

§1988, should he prevail on his cause of action.

25
: Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Page 26 of 32

IV. FOURTH CAUSE OF ACTION - OKLAHOMA CONSTITUTION, ARTICLE II, SECTION VII
(DUE PROCESS)

Plaintiffs adopt and incorporate paragraphs 1-151 above, as if fully set forth herein, and
in further support of their Fourth Cause of Action offer the following:

152. The Fourth Cause of Action is on behalf of Plaintiff Harrell only, and is presented
against all Defendants in their individual capacity.

153. Atall times described above, Defendants acted under color of state law.

154. Plaintiff Harrell had a property interest in continued employment as set forth
under 47 O.S. §2-105, which conferred upon him a right against deprivation of such interest
without due process under Article |, Section VII of the Oklahoma Constitution.

155. Defendants’ actions in depriving Plaintiff Harrell of his expectation of continued
employment, and subsequent continued employment, were in violation of Plaintiff's due process
rights under Article II, Section VII of the Oklahoma Constitution.

156. Defendants’ actions described herein are the actual and proximate cause of
damages suffered by Plaintiff Harrell, to which he is entitled to recover.

157. Plaintiff Harrell is entitled to recover actual damages, including but not limited to
lost wages, future lost wages, lost benefits, future lost benefits, retirement and pension benefits,
and any other actual damage he can prove.

158. Plaintiff Harrell is entitled to recover compensatory damages for emotional
distress and loss of his reputation, due to the actions of the Defendants.

159. In addition, the actions of the Defendants were reckless or callously indifferent to
the rights of the Plaintiff, and/or motivated by an evil intent, and Plaintiff Harrell is therefore

entitled to recover punitive damages.

26
"4

. Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Page 27 of 32

160. Plaintiff Harrell seeks damages pursuant to this cause of action in excess of the
amount required for diversity jurisdiction pursuant to Section 1332 of Title 28 of the United
States Code.

V. FIFTH CAUSE OF ACTION — 51 0.5. §151, et seq. - GTCA
(Wrongful Termination)

Plaintiffs adopt and incorporate paragraphs 1-160 above, as if fully set forth herein, and
in further support of their Fifth Cause of Action offer the following:

161. The Fifth Cause of Action is on behalf of all Plaintiffs and is presented against the
State of Oklahoma ex rel the Office of the Governor of the State of Oklahoma and Kevin Stitt in
his capacity as Governor of Oklahoma.

162. The terminations and/or forced discharge of Plaintiffs was in violation of
Oklahoma public policy, specifically in retaliation for Plaintiffs actions consistent with the laws of
Oklahoma and Plaintiffs’ efforts to effectuate the police power and required investigative and
disciplinary functions of the Commissioner of the Department of Public Safety and his
administrative officials as set forth under 47 O.S. §2-117 and the criminal statutes of the State of
Oklahoma.

163. Defendants’ actions in wrongfully terminating Plaintiffs were the actual and
proximate cause of damages they suffered, to which they are entitled to recover.

164. Plaintiffs each are entitled to recover actual and compensatory damages,
including but not limited to lost wages, future lost wages, lost benefits, future lost benefits,
retirement and pension benefits, and any other actual and/or compensatory damages allowed

under the laws of the State of Oklahoma.

2/
4

, Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Page 28 of 32

165. Plaintiffs seek damages pursuant to this cause of action in excess of the amount
required for diversity jurisdiction pursuant to Section 1332 of Title 28 of the United States Code.
VI. SIXTH CAUSE OF ACTION - Tortious Interference with Employment Relationship

Plaintiffs adopt and incorporate paragraphs 1-165 above, as if fully set forth herein, and
in further support of their Sixth Cause of Action offer the following:

166. The Sixth Cause of Action is on behalf of all Plaintiffs and is presented against
Defendants Keating, Nelson, and Claro, in their individual capacity.

167. Defendants Keating, Nelson, and Claro have, and at no time had, any authority
within the course and scope of their employment to interfere with the employment of Plaintiffs
and had an affirmative duty not to do so.

168. The actions of the Defendants Keating, Nelson, and Claro, constitute an
intentional interference with the employment relationship of the Plaintiffs with their employer.

169. The actions of the Defendants Keating, Nelson, and Claro, were the actual and
proximate cause of damages suffered by the Plaintiffs, which the Plaintiffs are entitled to recover.

170. Plaintiffs each are entitled to recover actual and compensatory damages,
including but not limited to lost wages, future lost wages, lost benefits, future lost benefits,
retirement and pension benefits, and any other actual and/or compensatory damages allowed
under the laws of the State of Oklahoma.

171. Plaintiffs are entitled to recover punitive damages against Defendants Keating,
Nelson, and Claro.

172. Plaintiffs seek damages pursuant to this cause of action in excess of the amount

required for diversity jurisdiction pursuant to Section 1332 of Title 28 of the United States Code.

28
_

« > Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Page 29 of 32

PRAYER FOR RELIEF
WHEREFORE, Plaintiffs pray this honorable court enter an order in their favor, together
with awards for actual damages, compensatory damages, and punitive damages as plead above,
a reasonable attorney fee, and further relief available to the Plaintiffs the court deems

appropriate.

nd
RESPECTFULLY SUBMITTED THIS 2 DAY OF JULY, 2020.

HOPSON LEGAL LLC

  

 

    

Dustin J. HopsonfOBA #19485
Hopson Legal LLC

512 NW 12" Street

Oklahoma City, OK 73103
Telephone: (405) 232-6357

Email: dustin@hopsonlawfirm.com
Attorney for Plaintiffs

29
tae kloe Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Page 30 of 32
VERIFICATION
STATE OF OKLAHOMA }
)
COUNTY OF ot Hon’ )

|, Billy D. “Rusty” Rhoades, of lawful age, being first duly sworn on my oath, deposes and

says that | have read the above and foregoing Petition, and that ail of the matters and facts
therein set out are true and correct, to the best of my knowledge.

Further affiant saith not.

“Se Ret eC

Billy D. “Blusty” Rhoades J

. Bary
ke
Subscribed and sworn to before me this \ = day of dune, 2020, by Billy D. “Rusty”
Rhoades.

whlitiites,

 

Ef yoo? : A aay -
= A exp, 0124/25 < = S prot
ZO" se Notary Publi

“4, & of OS

é X
aw

My Commission Expires:

{~ 2xA-O3
4

vl

Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Page 31 of 32

VERIFICATION
STATE OF OKLAHOMA )
. )
COUNTY OF CafQ Nh EL) )

1, Megan L. Simpson, of lawful age, being first duly sworn on my oath, deposes and says
that | have read the above and foregoing Petition, and that all of the matters and facts therein

set out are true and correct, to the best of my knowledge.

Further affiant saith not.

 
   

Megan L. Simpsort ©,
p \
7

ny
Subscribed and sworn to before me this (o day of dre, 2020, by Megan L.

Simpson.

one
aot Ohba,
- *e,

= (SEAW t70na6 40 4 Ai - J)
>t Exe i og / KY /
2030 7 3 —Vadete, ZA Law

1 Casha . Nosary Public
OF ORL /

My Commission Expires:

TW IS dba}
Case 5:20-cv-00761-G Document 1-2 Filed 08/04/20 Page 32 of 32

~~ me Ok

VERIFICATION

STATE OF OKLAHOMA )
)

COUNTY OF gover, )

1, Michael S. Harrell, of lawful age, being first duly sworn
on my oath, deposes and says that I have read the above and

foregoing Petition, and that all of the matters and facts therein
Set out are true and correct, to the best of my knowledge.

Further affiant saith not.

;

OL -ueee

 

Michael S. Harrell

Cee

Gf
cg Subscribed and sworn to before me this _ ff. day of July
hme; 2020, by Michael S. Harrell.

 

Stata ef Cwlahoma
vomTinasios # 01015644

a SONNE RIDGE
Notary Punic

 

 

  

Notary Public

My Commission Expires:

GIR Oa]
